Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 February 2021, 30 April 2021 and 27 October 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11 is the inclusion of the limitation of an inkjet head that includes a shape of a first section of the first common ejection flow path into which ink flows from the plurality of first individual ejection flow paths is different from a shape of a second section of the second common ejection flow path into which ink flows from the plurality of second individual ejection flow paths.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsukahara et al (US 10,870,274) disclose a liquid ejecting head that includes: a communication channel through which the nozzle and the pressure chamber communicate with each other, and a circulating liquid chamber communicating with the communication channel; and a pressure generating unit that generates a pressure change in the pressure chamber. A height at a first location in the circulating liquid chamber is larger than a height at a second location on a side of the communication channel when viewed from the first location.  Kuramochi (US 10,836,164) discloses an inkjet head may include: a common ink chamber that stores ink; at least one pressure chamber that communicates with the common ink chamber and causes a volume fluctuation using pressure generation means; a nozzle-part discharge path that communicates with the pressure chamber near the nozzle inside the pressure chamber and discharges ink out of the pressure chamber; and at least one discharge path that communicates with the pressure chamber at a position apart from the nozzle inside the pressure chamber and discharges ink out of the pressure chamber.  Matsuo (US 10,457,063) discloses an ink jet head that includes: a head chip including nozzles, pressure chambers that communicate with the respective nozzles, piezoelectric elements that correspond to the respective pressure chambers, discrete circulation flow paths that branch from ink flow paths extending from inlets of the pressure chambers to outlets of the nozzles and are capable of discharging the ink in the pressure chambers, and a common circulation flow path with which at least two of the discrete circulation flow paths communicate; and a common supply liquid chamber that is provided on the upper surface of the head chip, and stores the ink to be .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853